 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDGAF Corporation and Local 53,International Union ofPolice and Protection Employees,IWA. Case 22-CA-4563April 24, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn January 25, 1972, Trial Examiner Charles W.Schneider issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions 2 and to adopt hisrecommended Order .3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, GAF Corporation, Linden, New Jersey,its officers,agents,successors,and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order.1The Respondent has requested oral argument.Thisrequest is herebydenied as the record,the exceptions,and the brief adequately present theissues and the positions of the parties.2 In reaching our conclusion,we rely on the Trial Examiner's discussionof the necessity for a motive by the Employer to interfere with the employees'free choice only in the circumstances of this case and only with respect tothe violation of Section 8(a)(3).3 In adopting the Trial Examiner's recommendation for the reimbursementof employees,we rely solely on the Trial Examiner's finding that the wageincrease had been granted and announced to the employees, effective March1, 1971. We therefore find it unnecessary to adopt or pass upon his discussionas to whether such reimbursement would be an appropriate remedy if theemployees had merely been advised that they would be recommended for awage increase.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER,Trial Examiner: This case wastried before me in Newark, New Jersey, on November 15and 22, 1971, upon an unfair labor practice charge filed onAugust 16, 1971, by Local 53, InternationalUnion of Policeand Protection Employees, IWA, the Union, against GAFCorporation, the Respondent, and upon a complaint issuedby the General Counsel of the National Labor RelationsBoard on September 28, 1971. The complaint alleged insubstance that the Respondent committed violations of Sec-tion 8(a)(1), (3), and (5) of the National Labor Relations Act(29 U.S.C. 158); more specifically that the Respondent re-fused. to bargain collectively with the Union and withdrewpromsesof wage increases and other benefits. The Respon-dent duly filed an answer on October 12, 1971, denying thecommissionof unfair labor practices.At the hearing judgment on the pleadings was granted onmotion of the General Counsel, and over opposition of theRespondent, on the portions of the complaint alleging thatthe Respondent refused to bargain with the Union. Thisruling is discussed in more detail hereinafter. The partieswaived oral argument on the record. Briefs were filed by theGeneral Counsel on December 28, 1971, and by the Re-spondent on January 3, 1972. No other briefs have beenreceived.Upon the entire record, including my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSIJURISDICTIONRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtueof, the laws of the State of Delaware.At all tunes material herein, Respondent has maintainedits principal office at 140 West 51st Street, New York, NewYork, herein called the New York office, and various otheroffices, places of business, and plants in the State of NewJersey, including the plant at Linden, New Jersey, hereincalled the Linden plant, and is now, and atall times materialherein has been continuously, engaged at said offices, placesof business, and plants in the manufacture, sale, and distri-bution of chemicals and related products. Respondent'sLinden plant is its only facility involved in this proceeding.In the course and conduct of Respondent's business oper-ations during the preceding 12 months, said operationsbeing representative of its operations at all times materialherein, Respondent caused to be manufactured, sold, anddistributed at said plant products, goods, and materials val-ued in excess of $50,000, of which products, goods, andmaterials valuedin excessof $50,000 were shipped fromsaid Linden plant interstate commerce directly to States ofthe United States other than the State of New Jersey.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICESThe issues are (1) whether the Respondent's admittedaction in refusing to bargain with the Union following acertification of the Union by the Board was unlawful, and(2) whether the Respondent promised employees wage in-creases which it thereafter admittedly declined to grant. Atthis stage of the proceeding the refusal to bargain issueinvolves only a question of law. The 8(a)(3) issue involvesdisputed fact questions hinging on credibility. As to the8(a)(5) issuethe Respondent contends that the certification196 NLRB No. 84 GAF CORPORATION539of the Union was invalid on the ground that its objectionsto the election were erroneously overruled and further thatits refusal to bargain was in good faith. With respect to the8(a)(3) allegation the Respondent denies that the employeeswere promised the alleged wage increases.Ihave concluded that the evidence substantiates bothallegations of the complaint.A. The Refusal ToBargainOfficial notice is taken of the relevant documents andru lings in the representation proceeding, Case 22-RC-4891.On April 15,a consent election was held among theguards and security officers of the Respondent at its Linden,New Jersey, plant in which a majority of the valid ballotswere cast for the Union. Thereafter the Respondent filedtimely objections to the election. On May 25, 1971, theRegionalobjections issued a Report on Objections and Certi-fication of Representative. In the report and certification,after consideration of the objections and the evidence insupport of them, the Regional Director found that the ob-jections did not raise substantial and material issues withrespect to the conduct of the election and therefore over-ruled them and certified the Union as the representative ofthe employees in the appropriate unit of guards and securityofficers, excluding office clerical employees, professionalemployees, supervisors, and all other employees. The Re-spondent subsequently filed a motion for reconsideration ofthe Report on Objections, and a Motion to Reopen theRepresentation Proceeding based on new evidence. Thesemotions were denied by the Regional Director.At the hearing the General Counsel moved for judgmenton the pleadings with respect to the refusal to bargain allega-tion of the complaint on the ground, in substance, that theadmitted facts established a violation of Section 8(a)(5). TheRespondent objected on the ground that its objections tothe election had been improperly overruled and requestedthat it be permitted to litigate the matter in this proceeding.The Respondent offered no new or previously unavailableevidence or other special circumstances. In its brief theRespondent requests reconsideration of the ruling grantingjudgment on the pleadings. I have therefore reconsideredthe question but have concluded that the judgment shouldstand. IIt is established Board policy, in absence of newly discov-ered or previously unavailable evidence or special circum-stances, not to permit litigation before a trial examiner in anunfair labor practice case of issues which were or could havebeen litigated in a prior related representation proceeding.This policy is applicable even though no formalphearing onobjections has been provided by the Board. Such a hearingis not a matter of right unless substantial and material issuesare raised. The Respondent having offered no newly discov-ered or previously unavailable evidence or claimed any spe-cial circumstances there are no unresolved matters requiringa hearing. The certification of the Union is final and bindingon the Trial Examiner at this stage of the proceeding. Theruling granting the General Counsel's motion for judgmenton the pleadings is therefore reaffirmed.'1Among other contentions of the Respondent is one to the effect that amajority of the employees repudiated the Union after the election, about inJune 1971.Assuming that this was so, such action could not affect thebinding effect of the certification so soon after the election.In any event, atthe time of hearing the employees admittedly wished the Respondent tobargain with the Union on their behalf.2 SeeLyman Printing and Finishing Company, A Division of M. Lowenstein& Sons,183 NLRB No. 105, and cases there cited;Georgia Pacific Corp.,193NLRB No. 133.B. The 8(a)(3) IssueThe sum of the allegations of the complaint and theGeneral Counsel's evidence in this respect is that in earlyFebruary 1971 the Respondent promised a wage increase tothe guards but canceled or withdrew it several weeks laterbecause the guards sought to have the Union as their collec-tive-bargaining representative.The Respondent concedes that the guards were notifiedby the Respondent that a wage increase was being consid-ered and that they were subsequently notified that the in-crease would not be granted because of the filing of theUnion's petition for certification. The reason ascribed bythe Respondent for this latter action is that the Respondentdid not wish to risk possible charges of having attempted tobribe or influence the guards.The issues in this respect are: (1) whether theRespondent's officials advised the guards that they woulddefinitely get the increase or instead merely informed themthat the increase was being considered or recommended.With respect to this issue the testimony is in direct conflict.The General Counsel's witnesses-guards-testified, insum, that they were advised that the increase was definitelygranted, effective March 1. The Respondent'switnesses-officials-testified that the employees were told only thatthe increase was being recommended. (2) If the GeneralCounsel's testimony is accepted would the withdrawal ofthe increase constitute an unfair labor practice? and (3) ifthe Respondent's testimony is accepted would the with-drawal of the proposed increase constitute an unfair laborpractice, and, if so, what should the remedy be. We turnnow to a discussion of the evidence.Ihave concluded, for reasons given hereafter, that thetestimony to the effect that the increases were definitelyannounced is to be accepted, and the contrary testimony inthat respect rejected. r have further concluded that theRespondent's action in later cancelling the increase wasunlawful. However, my view in that respect is not depend-ent upon my opinion that the employees were promised theincrease.My conclusion as to the unfair labor practicewould be the same if I accepted the Respondent's versionof that conflict in testimony.1.The meetingsDuring the first week of February 1971, about February5, the Respondent held a series of meetings, by shifts, of theguards, totaling some 10 in number, employed at the Lindenplant. Representing the Respondent at these meetings wereRichard Eschle, plant personnel manager, Curt Elsner, thenchief of plant security, Fred Marchant, chief supervisor ofthe guards, Thomas Ingate, an efficiency expert, and thesupervisor of each shift.3 Eschle was the sole or principalspokesman for the Respondent at these meetings.4A consensus of the General Counsel's material testimo-ny-disputed only as to whether there was a reference to a6 per centwage increaseand whether an additional wageincrease was definitely promised or only recommended-isas follows:The Respondent's spokesman stated, in sum, that a man-3There were apparently four shifts.Thus a total of eight different supervi-sors or officials of the Respondent were present at the meetings.4There is a conflict in the testimony as to whether Eschle was the solespokesman.At least two of the employees(Edward Rice and Sigmund Mi-luszewski)testified that Elsner was the company spokesman at the firstmeeting of their shift.Elsner and Eschle,the Respondent's sole witnesses,testified that Eschle was the spokesman at all meetings.The conflict is notcrucial and need not be resolved. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDagement survey of the wages of guards in the communityhad disclosed that the Respondent's guards should be givena wage increase to equalize them with the area levels andthat this increase would be effective on March1, 1971. TheRespondent's spokesman wrote the new rates of pay on theblackboard.For employees of less than 90 days of employ-ment the pay raise would be $3.40 per hour plus an 11-centshift differential or $3.51.For employees of over 90 days ofemployment the hourly rate would be $3.50 plus an 11-centshift differential.At that time the employees were earning$2.93 per hour.A portion of the $2.93 was the result of a 6per cent wage increase granted February 1, 1971. This 6 percent increase tracked a similar increase given to the produc-tion and maintenance employees pursuant to agreementwith another Union representing the production and main-tenance employees.No reference was made by theRespondent's officials at this meetin to the 6 per centincrease other than that the new hourly increase would bein addition to the 6 per cent increase.The Respondent'sspokesman stated that the increase would be granted. Theydid not intimate that it was only a proposal or recommenda-tion or that it would require approval by higher manage-ment.The Respondent presented two witnesses,Eschle and Els-ner. Both testified,in sum, that the purpose of the meetingwas to announce that Eschle had secured approval of theFebruary I increase of 6 percent and also to discuss arecommendation for the further hourly increase testified toby the employees.These recommendations were based onthe survey which the Respondent's officials had previouslyundertaken. Elsner further testified that at the time of themeeting the recommendation for the additional hourly in-crease had already been made in writing to the plant manag-er, in accordance with usual procedure.The inference fromhis testimony is that the plant manager had approved theincreases and had passed the recommendation on to higherauthority for final approval.The Respondent's procedure at the Linden plant for ef-fecting a wage raise at the suggestion of departmental super-visorsor officialswas described by plant PersonnelManager Eschle as follows:Such increases require the ap-proval of higher management and they are initiated by aletter from Eschle to the plant manager stating the proposalwith its justification and providing spaces for the signaturesof the director of manufacturing and of the corporate vicepresident of personnel relations.The letter then passes suc-cessively through the hands of these officials,the latter 2 ofwhom are located in New York City, and when all signa-tures have been secured the increase is granted.TheRespondent's testimony is that this was the procedure fol-lowed in the instant case.The Respondent's testimonytherefore is that at the time of this meeting approval hadbeen secured for the 6 percent wage increase for the guardsbut not for the further increase.2.The second meetingAbouta week after the first series of meetings,a secondseries of shift meetings was held,as before.At these meet-ings Plant Personnel Manager Eschle read the followingstatement to the guards:Gentlemen:Ihave asked you to come in today to explain asituation which,unfortunately,I feel very bad about.You remember we met on February 5, at which timewe discussed your working conditions,wages andfringes.At that time,I told you that effectiveFebruary1, you would receive a wage increase and that the com-pany would seriously consider an additional wage in-crease effective as of March 1.Approximately the same time we received a noticefrom the National Labor Relations Board advising usthat you folks have petitioned for an election to berepresented by the International Union of Police andProtection Employees-I.W.A.-to represent you incollective bargaining.It is with regret that your Management, being law-abiding, because of this situation now finds itself in aposition where we are seriously concerned about therisks invovled in going ahead with the March 1 pro-posed increase on the grounds that we would be expo-sing the company to possible legal action forattempting to bribe you or influence you. For this rea-son, since there is a third party involved now, I mustadvise you that the increase which we considered forMarch 1 will not be granted. Again, I repeat, I sincerelyregret that we find ourselves in this position.PersonnelManager Eschle's testimony is that severaldays prior to thismeetinghe had been called to the NewYork office, given the statement, and instructed to deliverit to the employees.3.Conclusions as to whether the increasewas promised or only recommendedAs is evident from the foregoing testimony there is adiametrical conflict between the testimony of the witnessesfor the General Counsel and that of the witnesses for theRespondent as to whether or not there was a definite prom-ise at the first series of meetings to the effect the wageincrease would be effective as of March 1. Though I do notregard the issue as crucial to my ultimate determination, Ideem the affirmative testimony more probable,for the fol-lowing reasons.The General Counsel presented as witnesses 6 of the 10guards who were apparently present at the meetings; theRespondent presented 2 of the 8 of its representatives whoattended:Plant Personnel Manager Eschle and Plant Secu-rity ChiefElsner.There is no explanation for the failure ofthe General Counsel to call the other four potential employ-ee witnesses or adequate explanation of the Respondent'somission to secure the testimony of the remainder of itsrepresentatives.Of these omissions I consider the failure oftheRespondent the more significant.In addition, theRespondent's evidence does not include the original or acopy of the written recommendation which Eschle and Els-ner assert were submitted in justification of the wage in-crease in question.Nor is there any explanation for thefailure to produce this document.If,as the Respondent'sofficials assert,their action consisted purely of a recommen-dation, it would seem that the document,which predatedthe first meeting,would so disclose and thus be diapositiveof that factual issue.The Respondent's failure to produceor to explain the failure to produce the written recommen-dation is therefore a substantial element militating againstacceptance of its testimony concerning the first meeting. Inthis circumstance the absence of testimony by the otherRespondent's officials who were,according to the Respon-dent, present at that meeting is a similar probative factor.Both these elements of proof,the written document and themissing officials,were,so far as the record reveals,withinthe control of the Respondent.'5The recordcontains no explanation in this regard.However, the brief ofthe Respondent(p 7) contains the following note-2 Prior to the commencement of the hearing on November 22, 1971, GAF CORPORATION541While it could be argued that the failure of the GeneralCounsel either to call the four missing guard witnesses or toexplain their nonappearance impairs the credibility of hisevidence,such a conclusion does not necessarily follow, asitdoes with respect to the failure of the Respondent to callits supervisors.This for several reasons.First,it is not clearfrom the evidence that the four missing guards were presentat the first February meeting.Secondly,it is not certain thatthey were available to the General Counsel.Thus,the Re-spondent asserted in support of its defense to its refusal tobargain that in June 1971 (2 months after the election andless than I month after the certification)some eight of theemployees in the guard unit signified to the Respondent thatthey did not wish the Respondent to bargain with the Un-ion.6 Five employees voted against the Union in the election(at which time Were were approximately 13 in the bargain-ing unit).Some of the four missing guard witnesses may beamong those who opposed or repudiated the Union andcontinue to do so-and thus in practical effect not availableto the General Counsel.They could under such circum-stances,however,be available to the Respondent.It cannottherefore be said with certainty that the General Counselhas not called all witnesses available to him to sup ort hiscase.If it be argued that the witnesses were available to theGeneral Counsel by subpoena it may also be said that theywere equally available to the Respondent.The number of witnesses,six,who testified in support oftheGeneral Counsel's version of the facts,also tends,though not conclusively,to verify that account.Perhaps ashasbeen suggested,these were all that were realisticallyavailable to the General Counsel.Against this the Respon-dent has provided two witnesses of the eight-or at worstsix-available to it.The numbers are of some significance.While it is true that the two may be truthful and the sixlying,the possibilities of perjury or error would seem todecrease in direct proportion to the number of witnesses notpatently incredible who testified to the fact.In addition there seems something of an inconsistency inthe Respondent'saccount.Thus the purpose of the firstmeeting was said by Eschle and Elsner to have been two-fold, to announce(1) thegrantingof the 6 percent increase,and (2)therecommendationfor the further increase. Thetestimony of the General Counsel,not denied by the Re-spondent,is to the effect that there had never before beena meeting held to announce the granting or the recom-mending of wage increases.According to Plant PersonnelManager Eschle s testimony he had recommended the 6 per-the Trial Examiner was informedby Employer's Attorneythat he plan-ned to call only two witnessesto avoid duplicityof testimony and dueto the fact that Mr.Marchant(Chief Supervisor of the guards) washospitalized at the time of the hearing and Mr. Ingate(Company'sefficiency expert) was in Florida on business.Idid not hear such astatement concerning Marchant and Ingate and am not otherwise awarethat it was made or that the two individuals were not available. In anyevent,assuming that the statement was made,I do not consider such anexplanation to affect the conclusions to be drawn from the evidence.Methods for the perpetuation of testimony of unavailable witnessesexist,of which it is presumed Respondent's experienced counsel isaware.Additionally,proof of unavailability of Messrs.Marchant andIngate would not explain the omission to call the other four representa-tives of the Respondent who were present and assumedly available. Inthe absence of ruling or suggestionby the TrialExaminer-neither ofwhichoccurredhere-assertions of counsel of forbearance to call wit-nesses in order to avoid cumulation have noprobativevalue in assessingthe weight to be given testimony.s A position which a majority of the employees repudiated in November1971, as a consequence of which the Respondent then(apparently concedingthat the Union is now the representative of the employees)commencednegotiations with the Union on November19, 1971.cent wage increase in late December or early January anditwas approved some time thereafter.No reason is appar-ent, nor is any suggested by the Respondent,as to why ifEschle waited until the 6percent increase was approved toannounce it he did not follow the same course with respectto the larger increase.Conversely, it is not clear as to why,ifhe thought it advisable to notify the employees in Feb-ruary of the recommendation for the hourly increase, he didnot advise them in December or January of his recommen-dation for the 6 percent increase.In these circumstances itseems inconsistent to have followed one course in Decem-ber or January and a different one in February.These con-siderations suggest that if there is error in the narration ofcrucial facts the error is in the Respondent's and not in theGeneral Counsel'switnesses.Finally,it seems of some significance that Eschle's testi-mony is in many instances hedged with modifications andapparent hesitancies suggesting possible doubts about hisrecollection or unwillingness to be definite.Thus,he testi-fied that at the first meeting he"probably" said that he hadgotten approval of the 6 percent increase effective FebruaryI.Again, "I believe if memory serves me right I outlined afigure of some $3.60 an hour or was it-well,-how it was splitup I don't recall.Itmayhave been with or without a shiftdifferential."Again,"Ifmemory serves me right" he toldthe employees that he could recommend the increase tomanagement based on his earlier survey,and, "If memoryservesme right"employee Richards commented "that'sgood,but too late. Something to that nature."The recordcontains other instances of similar hesitation.Thus,he "didnot recall"discussing job duties at the first meeting; thestatement which he read at the second meeting was prepar-ed by the corporate director of labor relations several daysbefore he read it, "I guess.Specifically,I don't recall. VeryOn the occasion of reading theshortly before I read it 11statement he did not add anything,"No, sir,not to myknowledge."Initiallyyhe did not recall whether he posted onthe blackboard any figures relating to the 6 percent increaseat the first meeting.However,when his attention was calledto a statement in his affidavit dated November 19, 1971 (afew days before his testimony),in which he stated that hedid write the 6 per cent figures on the blackboard his answerwas, "If I said it then I guess I did.Q. You're not sure? A.I can't be sure of anything that happened that long ago." Asto the number of meetings held in the first series in Februaryhe believed there were three but"there could have been4.117 As to when he secured approval for the 6 percent increase"I believe I said sometimerate in December or sometime inJanuary." As to whether he made a statement at the first meet-ing concerning a list submitted sometime before relating toemployee grievances he could not recall whether hementioned it in the meeting or not; "I can't recall exactlywhat I said,"though he was certain that he "said recom-mended increase at that meeting."He was not sure as to theamount of the recommended increase or its details.Nor didhe recall a comment by one of the employees,as related inthe General Counsel's testimony,as to why if a raise wouldbe given in March it should not be given now. Nor did herecall a question by another employee as to his status withrespect to the increase.Nor couldhe recall which of theemployees attended the various meetings.To be sure,expressions of hesitation and modification oftestimony are not necessarily indicative of incredibility.Such things may be no more than the hallmark of an excep-tionally honest witness trying to be accurate.Indeed it ispossible that they may be so here,but in the circumstancesI am impelled to conclude that they are at least indications7 It was stipulated that there were four. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDof doubt or failure of recollection by Eschle militatingagainst acceptance of such of his testimony as may be con-trary to positive recollections of other witnesses.Elsner,though on the whole more definite as a witnessthan Eschle,was also cautious in significant instances,vague at the times as to meaningful detail,and in placesgave testimony at variance with that of Eschle.These various objective factors appear to support thecredibility of the General Counsel's testimony to the effectthat the employees were advised that they would receive theincrease on March 1, that no conditions were placed on theincrease,and that no references were made to its being arecommendation or requiring approval.My appraisal of the witnesses accords with that conclu-sion.With respect to the basic and crucial facts the witness-es for the General Counsel appeared to be positive andstraightforward.To besure there were conflicts and failuresof recollection in some of their testimony also; none howev-er of apparent substantial significance.Since the witnesseswere sequestered,differences in minor details suggest truthmore than falsehood. Equally there were conflicts in thetestimony of the Respondents witnesses.In the light of all these factors it is my conclusionthat theevidence of the General Counsel's witnesses is credible andis to be accepted.Accepting this testimony, the question follows, has theRespondent violated Section 8(a)(3) and (1) of the Act bypromising wage increases and thereafter withdrawing orrevoking them because the Union or the employees hadinvoked the processes of the Board?4. Legality of the Respondent's actionThe Respondent's alternative position is that even if it befound that the wage increase was promised and thereafterrevoked under the circumstances found,such action is nota violation of the Act.The reason asserted for this positionis that postponement or withdrawal of promises or grants ofwage ncreases during union campaigns or pending collec-tive-bargaining elections have been found by the Board andthe courts to be unlawful only where intended to influenceemployees.In the instant case,aswe have seen, theRespondent's stated reason to the employees for denial ofthe projected increase was that the employees hadppeti-tioned the Board for an election to be represented in collec-tive bargaining by the Union and,since a "third party" wasynow involved, to grant the increase would be "exposing theCompany to possible legal action for attempting to bribeyou or influence you."The Respondent further contends that even though itmight ultimately have been found not guilty of havingsought to influence the employees it was facedwith thepossibility that charges might occur and that, having ingood faith sought to forestall that contingency, it should notbe ut in the position of having to run the risk of having todefend itself.Concedm^ for the purpose of argument that theRespondent s reasons for not granting the March 1 increasewere those which it stated, I do not find that to be anadequate defense in the circumstances of this case.At the time of the Respondent's action the Union had notas yet established its status as a bargaining representative ofthe employees.Hence there was then no obligation on theRespondent's part to bargain with the Union over wages.Prior cases before the Board and the courts involving thelegality of employer action with respect to wage increases orother employee benefits during a union organizational cam-paign or the pendency of a representation proceeding be-fore the Board fall into two broad categories-those involv-ing rants orppromises of increases or benefits and thoseinvoglving withholding of them.In both types of cases, if theemployer's action is motivated by intent to influence em-ployees in the selection of a union or bargaining representa-tive, the action is an unfair labor practice:N.L.R.B. v.Exchange PartsCo.,375 U.S. 405(1963);N.L.R.B. v. DanHoward Manufacturing Co.,390 F.2d 304(C.A. 7, 1968).8In the cases involving increases in wages or benefits dur-ing organizational or representation proceedings,intent toInfluence the employees is necessary to establish the viola-tion.Until a bargaining agent has been selected in suchsituations the employer may increase wages or other bene-fits at will so long as his purpose is not to influence employ-ees concerning self-organizational matters:" . . .the law isclear that benefits granted during an organizational cam-paign under circumstances unrelated to the acceptance orrejection of a bargaining representative by employees doesnot violate the Act."Agawam Food Mart, Inc., et al, d/b/aThe Food Mart,158 NLRB 1294, 1300-0 ].The most recentBoard decision is to the same effect:LeslieMetal Arts, Inc.,194 NLRB 20.9 The employer is thus free in such a situationto continue his customary policies,including the grant ofwage increases or other augmented benefits, without there-by committing unfair labor practices.I know of no case, andIam cited to none,in which it has been held by the Boardor a court that grantingof a wage increase or other aug-mented employee benefit to unrepresented employees dur-ing a union or election campaign without purpose or intentof affecting the outcome of the election or campaign is anunfair labor practice.10The rationale for such a result is two-fold: (1) If there isno statutory employee bargaining representative an em-ployer is not prohibited by the National Labor RelationsAct from changing conditions of employment at will so longas he does not thereby interfere with, restrain,or coerceemployees in the exercise of their self-organizational rights.The granting of wage increases for the purpose of influenc-ing employees in respect of such rights is such an interfer-ence,restraint,and coercion,since it is a grant of aneconomic benefit designed to affect the employees' freechoice.However, granting a wage increase without suchintent is not such an interference with free choice.While itis possible that employees may erroneously conclude that awage increase given during an organizational or representa-tional campaign was given with intent to influence them-or indeed maeven actually conclude that a union is unnec-8 In theExchangePartscase,involving the granting of wage increases, theSupremeCourtsaid, in part, that Sec 8(a)(1) of the Act:prohibitsnot only intrusive threats and promisesbut also conductimmediately favorable to employees which is undertakenwith the ex-press purpose of impinging upon their freedom of choice for or againstunionization and is reasonably calculatedto have thateffect[p. 409]In theDan Howardcase,involving the witholding of wage increases, thecourt found that theemployer,interfered with employee organizational rightsby denyingcustom-ary employeewage increases,despitethe Company's claim that this wasdone on the advice of counsel that to grant the increases would be anunfair labor practice The Trial Examiner could well infer on the recordthat but forthe organization campaign the raises would have been givenand that the motivation was anti-Unionbias resulting in violation. [p.3071See alsoNL R B v Agawam Food Mart, Inc,386 F 2d 192 (C A 1, 1967),in accord9In theLesliecase the Board held that the announcementby an employer,duringthe pendencyof an election,of a regular annual wage increase wasnot an unfairlaborpractice even though the announcement was advancedover 1month because of complicating business factors.10 There havebeen cases where the Board and courts have disagreed as tothe motivation for the granting of such benefits. GAF CORPORATION543essary-such possibilities or results do not transform theemployer's legal action into an unlawful one. Except to theextent prohibited by law, an employer is left free to operatehis enterprise to the fullest possible extent and to continuetomake decisions respecting it, solely on the basis of hiseconomic judgments and in accordance with his customarybusinesspolicies.Where there is no employer intent to influ-ence employee organizational choice, any impingement onactual free choice resulting from a conclusion by an employ-ee that influence was intended, or that the grant of benefitdemonstrated that a union was unnecessary, is too remoteand unprobative a consequence for recognition whenweighed against the necessity for disturbing customarymanagement controls and policies only to the extent re-quired to assure free employee choice. That wrong conclu-sions as tothe employer's motive may be drawn by anemployee in such a situation-and his decision as to self-organization consequently influenced-is too remote a con-sequence to be judicially cognizable and a small price, whenthe equities are weighed, for, the preservation of an impor-tant economic principle. It may be likened to the situationin which an employer for validbusinessreasons dischargesthe union leader in the plant. That that action may beviewed by employees as a reprisal for union activity andresult in actual dampening of union ardor among unionsupporters does not convert the employer's action into anunfair labor practice. Similarly an employer's valid ruleagainst union solicitation may hinder union organization, asmay the legitimate refusal to reinstate economic strikerswho have been validly replaced, or unfair labor practicestrikers who have engaged in strike violence. Neverthelessthose unintended consequences do not make the employer'saction unlawful.There is a further consideration for the rule requiringproof of unlawful purpose before finding an unfair laborpractice in the granting of benefits during an organizationalcampaign and that is that an increase in employment bene-fits has no necessary tendency to discourage union organi-zation; indeed it is arguable that it has the contrary effect:that it demonstrates to employees the effectiveness of suchorganization. There thus being no inherent tendency to un-ion discouragement in a wage increase during a union cam-paign, an unfair labor practice can be found only on proofthat discouragement or influence was its purpose.The same reasoning is not applicable, however, where theemployer withholds a wage increase or other union benefitsduring an organizational campaign or representation pro-ceeding. For while the grant of a wage increase at such atime has no inherent tendency to discourage union organi-zation or designation the withholding of a wage increasewith the accompanying explanation that the action is beingtakenbecause ofthe pendency of the campaign or the pro-ceeding manifestly has such effect. This, for two reasons:first,because the announced motivation, if made concur-rently with the grant of a wage increase, would convert thegrant from a lawful to an unlawful act. Hence in the with-holding case the explanation provides the evidence of mo-tivewhich is the essential ingredient of the unfair laborpractice. The withholding plus the motive makes outa primafaciecaseof discriminatory action. In such a situation theburden is on the employer to establish a valid and reasona-ble basis for his act. This is not an extraordinary require-ment. Effectuation of the statutory policy of protection ofemployee choice requires the employer to justify objectivelyconduct which on its face has the inherent effect of discour-aging the exercise of those rights." Mere good faith is not11Familiar instances of situations under the Act requiring demonstrationenough. The situation may be roughly analogous to theprinciple in our criminal and civil law authorizing the useof force toresist unlawful assaultson one's person or prop-erty.The resisting force, however, must be no more thanreasonably required in the circumstance, and it must beutilized only with good faith to protect the assaulted inter-est.There is, of course, one obvious difference from ourcase. The Respondent here was notresistingan unlawfulintrusion on his person or property. The employees' actionwhich provoked his response was peaceful and lawful andnot a hostileaggression.The reason for the requirement that there be reasonableground for the employers action is apparent: where actionis taken depriving employees of employment status, morefavorable working conditions, or wage increases, as a de-clared consequence of union or related activity, hindranceof that activity is evident-it need not be looked for. But,as we haveseen, if justified by the circumstances any conse-quent dampening of organizational ardor is not eliminated,it is merely excused as an unavoidable consequence of pro-tection of another and overriding interest. The employer'sconduct thus does not meet the statutory definition of anunfair labor practice-although in a psychologicalsense itmay be quite restraintful of union adherence.It seems indisputable that if employees can lawfully bedenied wageincreaseswhich they have been legally prom-isedmerely because they seek or have sought to affiliatewith a union or to secure a collective-bargaining election aserious impediment has been engrafted on the employees'right guaranteed by the Act to a free choice as to whetheror not they wish to join a labor organization or seek collec-tive representation. The intent and the entire thrust of theAct and its Section 8(a)(1) and (3) is to assure an employeethat he may safely seek union membership and representa-tion without thereby risking employer debasement or di-minution of his employment conditions and sacrificing hisfuture prospects for improvement in his status which wouldotherwise be instituted by his employer. This is soregardlessof whether the employer's action is taken in the good-faithbelief that the granting of benefits under such circumstancesmay expose it to litigation as an attempt at bribery or undueinfluence or whetherit is insteadanimated by specific intentto discourage union or concerted employee action. The re-straint and discouragement is as potent in either case.The responsibility imposed on an employer during anelection or a union campaignis not an onerous one. He ismerely required to refrain from taking action which willinterfere with, restrain, or coerce employees in the exerciseof rights guaranteed by the Act. Unless he chooses to do sopursuant to valid union contract, he is not required to mod-ify his lawful employment practices or to change his legit-imate method of doing business because of the entrance ofa union into the picture.Ipso factothere is no such require-ment where the union is not the lawful exclusive bargainingrepresentative of any of his employees. He is merely obligedto continue to do business without unlawfully impeding orof objective factors and placing the burden of proof on the respondent arethe following: Discharge of striking employees under mistaken belief that (1)their absence from work was disobedience of company rule and not a strike(Home Beneficial Life Insurance Co.,159 F.2d 280, 284-285 (C.A. 4), cert.denied 332 U.S. 758) and (2) they had engaged in violence(Burnup & Sims,379 U.S. 21); denial of reinstatementto strikers(Fleetwood Trailer Co.,389U.S. 375), economic justification for layoff(Arkansas Gas Co,142 NLRB1083); rule forbidding union solicitation on employees' free time;(WaltonManufacturing Co,126 NLRB 697, 289 F.2d 177 (C.A.5); change of circum-stances relieving an employee of his normal duty to obey a certification(Arizona Public Service Co,188 NLRB No. 1); establishment of affirmativedefense(Marydale, Inc,133 NLRB 1232). 544DECISIONSOF NATIONAL LABOR RELATIONS BOARDentrenching on employee rights.That-an employer may befaced with unfair labor practices because of normal actiontaken by him during the course of a union campaign orduring the pendency of an election is always a possibility.Such occasions are fraught at time with controversy andmisunderstanding.But so is all human action.That is whywe have courts and adjudicative bodies to remedy unlawfulconduct and to acquit innocent citizens of baseless accusa-tions. The possibility of being subjected to unfounded litiga-tion is a risk with which all in a democratic society must live.However,that risk is not a ground for exemption from one'sstatutory obligations or for infringement or the statutoryrights of others.For these reasons,where action normally restraintful ofemployee rights is taken by an employer,such as the depri-vation of expectable employee benefits,as a declared conse-quence of employee union activity,the employer must, if hewould defend it, demonstrate the existence of reasonableground for the action and his good faith in taking it. For ifan employer is to be permitted to deprive employees ofincreased wages which he would otherwise have given them,solely because they engaged in legitimate union activity, itseems only fair to require that he show a substantial,objec-tive, and overriding necessity for the action.It appears to me from a study of the case law that,thoughtheir language is not unvaryingly clear,this is the standardwhich,consciously or unconsciously,the Board and thecourts have sought in the type of situation presented here.To summarize it: where an employer announces to employ-ees that he is denying them a wage increase because of aunion organizational drive or pending election, he mustshow substantial objective ground for the necessity of theaction in his particular circumstances and in addition showthat he acted for that reason;otherwise the withholdingaction may be, as was held by the Court of Appeals for theSecond Circuit inFederation of Union Representatives (ILG-WU), v. N.L.R.B.,339 F.2d 126,129 (1964),"necessarilycoercive,regardless of the good faith of the employer." Theguiding principle would thus be that,where there is noestablished bargaining representative of the employees,withholding of employment benefits because of a unioncampaign or the pendency of a representation proceedingis an unfair labor practice unless the employer establishesthat the withholding was based on reasonable apprehensionthat granting of the benefits might imminently result in thefiling of unfair labor practice c arges.Among the recent pronouncements by the Board as to theduty of an employer in a representational situation is thecase ofThe Gates Rubber Co.,182 NLRB No. 15. There, infinding that an employer violated Section 8(a)(1) of the Actand interfered with free employee choice by withholdingwage increases from print shop employees during the pen-dency of an election,the Board said:It is uncontradicted that unit employees expressed akeen interest in the timing of the wage increase, and itis undisputed that,were it not for the union election,the print-shop employees would have received the wageincrease comparable to and at the same time as thatnegotiated by the Respondent and the Rubber Work-ers [for other employees].In these circumstances neu-trality is not maintained by an announced withholdingof a wage increase because of a pending Board-con-ducted election.It is well settled that the employer'slegal duty is to proceed as he would have done had theunion not been on the scene.Here the Respondentwithheld increases which would normally have beengranted but for the presence of the Union and penden-cy of the election and advised employees that theirwage increases were being withheld for this reason. Butsuch conduct the Respondent violated Section 8(a)(1)and interfered with employee free choice.This follows precedent established in prior cases.See, forexample,McCormick Longmeadow Stone Co.,158 NLRB1237.In the later caseofSafewayStores, Inc.,186 NLRB No.131, the Board affirmed the Trial Examiner's finding ofunfair labor practice in the employer's cancellation, in ac-cordance with company policy,of a previously approvedpay increase for an employee because a petition for anelection had been filed.With respect to the Company'scontention that it took the action because it feared that itmight be accused of "attempting to buy off the employees;"the Board adopted the following language of the Trial Ex-aminer:Undoubtedly there will be situations where an em-ployer who grants raises in a pre-election period inconformity with past practice will face groundlesscharges of the commission of unfair labor practices. Asthe Supreme Court has observed,however: "Law suitsalso often rove to have been groundless;but no wayhas been discovered of relieving a defendant from thenecessity of a trial to establish the fact"2But in the finalanalysis, the employer has no real dilemma;all that thelaw asks is that he conduct his business as he would if aunion were not in the picture. "As the Board has held, anemployer confronted with a union organizing campaignshould decide the question of granting or with-holding benefits as he would if a union were not in thepicture;ifhis course of action is prompted by theUnion's presence,he violates the Act."The May De-partment Store Company,174 NLRB No. 109;GatesRubber Company,182 NLRB No. 15.1Myers, et al v. Bethlehem Shipbuilding Corp.,303 U.S. 41, 51-52.See alsoDan HowardMfg. Co.,158 NLRB 805, 813, enfd.390 F.2d 304(C.A. 7).These principles have not been mechanically applied,however.Where there were demonstrably reasonablegrounds for the employer's action,the cases appear to re-flect a consistency in absolving the conduct. Since the stan-dard presents essentially a factual determination, thedecisions are sometimes ambiguous,and occasional differ-ences between the Board and the courts are evident.Never-theless, on the whole the cases appear reconcilable with theprinciple that,absent establishment of good-faith apprehen-sion based on reasonable ground for concluding that grant-ing of wage increases or other benefits might result in thefiling of unfair labor practice charges, withholding of thembecause of a union campaign or pendency of a representa-tion proceeding is an unfair labor practice.Among the factors which,generally in combination withothers,have been held to justify the employer's conduct arethe following:the employer acted on advice of counsel(Standard Coil Products,Inc.,99 NLRB 899; however, cf.Great Plains Steel Corp.,183 NLRB No. 96;The Great A &P Tea Co.,Inc.,166 NLRB 27); where increases were post-poned only and not denied(Uarco Inc.,169 NLRB 1153;Montana Lumber Sales,Inc.,185 NLRB No.12;Dorn'sTransportation Co.,405 F.2d 706 (C.A. 2); where the union,in initiating a campaign,wrote the employer threatening tofile unfair labor practice charges if the employer took actionaffecting personnel(Newberry Co.,442 F.2d 897(C.A. 2);where charges had been previously filed against the employ-er for giving wage increases during a union campaign(TheGreat AtlanticYPacific Tea Co., Inc.,192 NLRB No. 83; GAF CORPORATION545Winston Heat Treating Co.,422 F.2d 845 (C.A. 6)); wherethe employer's reason for withholding was that he was re-quired to bargain with the union on the subject, and latermade a contract with the union incorporating the deferredbenefits(Crosby Chemicals, Inc.,274 F.2d 72 (C.A. 5));where thewageincreases involved were merit increasesbased on individual achievement and not a general increaseapplicable to all employees(Sahara-TahoeHotel,173NLRB 1349). However, Cf.Federation of Union Representa-tives,supra.5.Conclusions as to the Respondent's motivation andas to the existence of reasonablecause for its actionWhen the Respondent's action here is evaluated in thelight of these principles the conclusion must be that theRespondent's denial of wage increases to theguards consti-tuted,in the circumstances,a violationof Section8(a)(1)and (3)of the Act. The reasons for this conclusion are asfollows:1.There is no probative evidence to the effect that theRespondent'smotivation in canceling the wage increaseswas fear of unfair labor practice charges or other legal ac-tion.No one testified to that effect.Neither of theRespondent'switnesses,Plant Personnel Manager Eschlenor Plant Security Chief Elsner,made the decision to can-cel. Eschle's testimony indicates that the decision was madeby the Respondent's corporate director of labor relations.According to Eschle's further testimony,several days beforethe second meeting of employees,he was called to a meetingof higher management in NewYork City,told that theincrease would not be granted,and given the written state-ment to read to the employees. The name of the individualwho gave him the instruction and the statement is not dis-closed.Other than the hearsay and self-serving declarationsin the written statement, there is no evidence as to theRespondent'smotivation for canceling the increase. Thestatement alone,unaccompanied by testimony as to thebasis for the cancellation,is not sufficient evidence of moti-vation to warrant the conclusion that the Respondent actedfor the reasons it asserts.2. There is no evidence in this record to the effect that theRespondent relied on advice of counsel.3. But, whether pursuant to advice of counsel or not, theevidence,inmy opinion,requires the conclusion that theRespondent'smotivation was discriminatory.Its testimonyis inconsistent with the conclusion that in canceling theincrease it was animated solely by desire to avoid chargesof attempting to bribe or influence employees.Itwill berecalled that Plant Personnel Relations Manager Eschle andSecurity Chief Elsner testified that one of the reasons forholding the first meeting was to advise the employees thatapproval had been secured for the 6per cent increase track-ing the raise given the production and maintenance employ-ees.This increase was paid to the employees by theRespondent.If the Respondent had been concerned aboutcharges of bribery or influence in connection with theMarch raises,it should have been equally concerned abouttheFebruary raises.Thiswould be true even if theRespondent's testimony were accepted to the effect that theMarch raises were only being recommended and not prom-ised.There is no explanation for this contradiction. Sincethe Union'spetition was filed on February 5,1971-thedate of the first meeting-it seems unlikely that the employ-ees would actually have received the February increases intheir paychecks before the Respondent decided to canceltheMarch increase.Hence that could not have been thereason for the distinction. But whatever the reason, theconclusion must be that with respect to the 6 per cent raisethe Respondent chose to risk charges that it was attemptingto influence employees, while it assertedly would not riskthem with respect to March 1 increase. Concern overcharges could thus not have been the reason for the cancel-lation of the March raises. The only other conclusion possi-ble from the evidence is that the Respondent was displeasedwith the organizational activity.124.The raises were not merely postponed; they were de-nied-that is, canceled. No suggestion was made to theemployees at any time to the effect that once the representa-tional problem was out of the way the Respondent wouldgrant or resume consideration of the increases. To be sure,once the Union was certified the Respondent was under aduty to bargain about theincreases,but what issignificantis that the Respondent gave no hint when canceling theincreases to the effect that its action was merely a deferralof its intention and not a final rejection of the matter. If theRespondent's motivation had been legitimate it would seemtome that it would have assured the employees that theaction was only temporary and not an unconditional depri-vation of the increase. In view of the Respondent's conten-tion that the increase was merely under consideration, theuse of the language of denial, rather than of deferral orpostponement of consideration, seems to maximizethe psy-chology of loss. In the circumstances, it appears of somesignificance that the statement contains no words of hopefor the future, no assurance that the Respondent's actionshould not be interpreted as indicating the Respondent'sattitude toward the guards' action in seeking a bargainingrepresentative, or declaration that the employees could feelfree to make their choice without reprisal by the Respon-dent.5.No specific factual basis is given by the Respondent foritsasserted apprehension that the Respondent would besubject to legal action if the raise were granted. As we haveseen, it is not enough that there be such an apprehension (asto which there is no satisfactory evidence here), but that itbe a reasonable one in the circumstances. Employees can-not be left in fear of the loss of employment benefits forhaving exercised their guaranteed statutory rights merelybecause an employer concludes, without objective warrantand however hysterically, that he might be the subject ofunfair labor practice charges if he grants a contemplatedwage increase. If he may do so, the guarantees of the statuteassuring employees of their freedom to exercise their self-organizational rights are hollow indeed. Every union cam-paign or representational proceeding presents a possibilityof the employer being faced with unfair labor practicecharges for taking personnel action. If that possibility per-mits the denial of wage increases an employee would befoolhardy indeed to opt for representation. The present caseis a vivid example of the hazard. Since March 1, 1971, whenthe raises were to be effective, guards who had been em-ployed for more than 90 days have lost over 23 per cent oftheir wage scale, $.68 per hour, as a consequence of thecancellation.Assuming a 40-hour workweek, the loss to12Early in January 1971, Guards Rice and Richards,representing theguard force,wrote to the president of the Respondent outlining variousgrievances of the guards-including their pay.About 2 weeks later PlantPersonnel Manager Eschle met with Rice and Richards about the letter, atwhich time the two employees gave Eschle a list of the guards' requests,including pay. According to Eschle,Rice and Richards told him at that timethat they were not interested in "outside representation."The Respondent'sprofessed motivation being unsupported by the evidence, and apparentlycontradicted by the facts,this incident provides the only other clue to thebasis for the action. 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDdate (January 10, 1972) amounts to more than $1,200 peremployee. It is doubtful that this sum would be recoverableretroactively by agreement with the bargaining representa-tive,even if it be assumed that the Respondent wouldagree.13As of this time wage control guidelines would seemto preclude approval of such an agreement.14If theRespondent's position as to the legality of its action were toprevail, the resulting discouragement of union organizationis apparent.I therefore conclude: (1) that there is no substantial evi-dence establishing that the Respondent'smotivation in de-nying the increases was to avoid charges of influencing orbribing employees and (2) from the available evidence, thatthe Respondent's purpose was not to avoid such charges butmore probably to place the onus on the Union for the lossof the increase.6.Alternativefindings1. In any event,even if the denial or cancellation weremotivated solely by the Respondent's genuine concern overthe possibility of legal action arising from a grant of theMarch wage increase,Iwould still find it to be in violationof Section 8(axl) and (3). This for the reason that the Re-spondent has shown no objective basis or necessity warrant-mg apprehension on its part, and arising out of itsexperience,that granting of the increase would result incharges.The record discloses no reasonable basis for anunfair labor practice or other charge against the Respon-dent if it had executed the March increase,as it did theFebruary1 increase.Consequently, the cancellation had theinevitable tendency in the circumstances to interfere withand restrain employee freedom to choose whether to desig-nateabargainingrepresentative,whatevertheRespondent's actual motive. To repeat what the court ofa peals said in theFederation of Union Representativescase,339 F.2d 126, 129 (C.A. 2): The cancellation was "necessar-ily coercive,regardlessof the good faith of the employer."2.Up to this point the conclusions have been based onthe finding that the employees were definitely promised theMarch raise at the first meeting in February. My ultimateconclusions would be the same,however,even were Ito findthat the employees were merely told that the increases hadbeen recommended by Plant Personnel Relations ManagerEschle and required approval by higher management. In myview a failure to continue processing the recommendationwould beas restraintful as a revocation of an actual increaseand equally a discouragement of union affiliation. Thiswould beso even if itcould not be found definitely on thisrecord that the increase would otherwise have been granted.For it is not necessary to establish with philosophical cer-tainty that a wage loss would have resulted from the imposi-tion of a discriminatory or coercive employment policybefore the policy can be found to be an unfair labor prac-tice. The sign on the plant gate"Skilled machinists wanted.Union men not hired'establishes an unlawful hiringpolicy.Rejection of qualified union applicants inpursuance of thepolicy is not a prequisite to a finding of illegality in itscreation and existence.Whether aunionman who the em-ployer would have hired but for his affiliation was thusdeterred from applying and consequently lost wages as aresult of the policy, and whether that issue should be litigat-13Not a likely assumption since the Respondent's position is that it did notdefinitely promise the increase.14 See78 LaborRelations Reporter 209,et seq.(November15, 1971), 78LaborRelations Reporter332 (December 27, 1971); 79 LaborRelationsReporter 21,et seq.January10, 1972).ed in the hearing on the complaint or instead in a latterbackpay hearing are separate and independent questionsnot needed to be resolved here. The persons who were thesubjects of the discrimination in this case are already em-ployees of the Respondent and identified. Even if Eschle'saction constituted only a recommendation, a sufficientfoundation has been laid as to the possibility of a wage lossas to warrant an order that the employees be reimbursed forany such losses, the actual occurrence of which can then belitigated in a backpay hearing if there is disagreement as tothe fact of loss. The formal recommendation of theRespondent's plant personnel manager, based on a surveydesigned to equalize the Respondent s pay scale with othersin the area, forwarded to higher management, and simulta-neously announced in a series of meetings with all the em-ployees, is an adequate foundation for a make-wholeremedy. It seems unlikely that Eschle would have called themeetings and made the announcement in such detail, unlessthe proposal had already been approvedor unless he feltthat there was substantial likelihood that it would be. Inany event Eschle's testimony indicates that highermanagement's attitude toward the increase was favorable,warranting the conclusionthat approval would likely havefollowed in the ordinary course of events. Thus he testifiedon direct examination as follows:Q. Prior to your calling this meeting number two-this will be between meeting number one and meetingnumber two, had you received word from managementrelating to this recommendation?A. Not a final word but I had received an indicationthat it was pretty favorably looked upon because of thejustification that went along with it, namely, the survey.Assuming, then, that the increase had only been recom-mended,a prima faciecase of likely approval of the rec-ommendation-and consequent wage loss-has been madeout, sufficient to warrant a reimbursement remedy. Theburden would be on the Respondent to show in a backpayproceeding at a later stage that the recommendation wouldnot have been approved for valid nondiscriminatory rea-sons. Since I have found that the increase was in fact grant-ed, those considerationswould be applicable only in theevent that that conclusion is deemed erroneous.7.Final conclusionIt is therefore found that regardless of whether Eschle'sannouncement at the first series of meetings constituted apromise of the March pay increase or instead was onlynotification that he had recommended the increase,the de-nial or cancellation of the increase constituted a violationof Section 8(a)(1) and (3) of the Act.This conclusion is not affected by the fact that the recordcontains no other evidence of company hostility to the Un-ion and that the pay increase involved was not a periodicallyexpectable one. As has been seen, even if the cancellationwas in the good-faith belief that the action was necessary toprotect the Respondent from the filing of charges if it grant-ed the increase, that is not an adequate defense in the cir-cumstances. That the increase was not one periodicallyexpectable is of no materiality. Coercion by the denial ofwage increases or other benefits is unlawful regardless ofwhether theyare unusual,atypical, and discretionary orinstead normal, periodic, and automatic. Thus the principleis applicable to the withholding of merit increases(Federa-tion of Union Representatives,142 NLRB 82, 113 enfd. 339F.2d 126 (C.A. 2); to fringe benefit improvements designedtomatch area standards(Agawam Food Mart, et al.,158NLRB 1294, enfd. 386 F.2d 192 (C.A. 1); and to raise prom- GAF CORPORATION547ised a single employee.(Safeway Stores,Inc., supra, 186NLRB No. 131).CONCLUSIONS OF LAW1.By canceling or withdrawing a wage increase for theRespondent'sguardsand security officers at theRespondent's Linden, New Jersey, plant because the Unionhad filed a petition with the Board for a collective-bargain-ing election among the employees, the Respondent engagedin unfair labor practices within the meaning of Section8(a)(1) and(3) of the Act.2. By refusing to bargain collectively with the Union theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(1) and(5) of the Act.3.The aforesaid unfair labor practices affect commercewithin themeaning of Section2(6) and (7) of the Act.REMEDYHavin found that the Respondent violated Section8(a)(1), (3), and (5) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.1.The Respondent will be directed to bargain collectivelywith the Union and to sign any agreement reached.2.The Respondent will be directed to reimburse theguards and security officers at the Linden, New Jersey,plant for loss of wages incurred by reason of theRespondent'sdiscrimination against themby paying toeach of them the amount of the canceled wage increasebeginningwith the date of March 1, 1971, plus interest atthe rate of 6 per cent per annum.Isis Plumbing & HeatingCo., 138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I issue the following recommended:15ORDERGAF Corporation, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Canceling or withholding the granting, processing, orconsideration of legitimately motivated wage increases orother employee benefits because a petition has been filed fora collective-bargaining election among its employees, orbecause employees have otherwise engaged in union or con-certed activities for the purposes of collective bargaining orother mutual aid or protection. This order is subject to theRespondent's obligation to deal with bargaining representa-tives of its employees.(b) Refusing to bargain collectively with Local 53, Inter-national Union of Police and Protection Employees, IWA,as the exclusive representatives of its employees in the fol-lowing appropriate unit:All guards and security officers employed at theRespondent's Linden, New Jersey plant, but excludingoffice clerical employees, professional employees, aIlsupervisors as defined in the Act, and all other employ-ees.(c) In any like or related manner discouraging member-ship in a labor organization or interfering with, restraining,or coercing employees in the exercise of rights guaranteedby Section 7 employeesAct.2. Take the following affirmative action effectuating thepolicies of the Act:(a) Pay to guards and security officers at the Linden, NewJersey, plant the amount of money each has lost sinceMarch 1, 1971, by the Respondent's cancellation or with-drawal of the wage increase, plus interest at 6 percent.(b)Upon request bargain collectively with the Union asthe collective-bargaining representative of the guards andsecurity officers in the appropriate unit and, if an under-standing is reached, embody such understanding in a signedagreement.(c) Post at its Linden, New Jersely, plant copies of theattached notice marked "Appendix." 6 Copies of said noticeon forms provided by the Regional Director for Region 22,after being signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that such notices are notaltered, defaced, or covered by any othermaterial.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due under the terms of thisrecommended Order.(e) Notify the Regional Director for Region 22, in writing,within 20 days from receipt of this Decision, what steps theRespondent has taken to comply herewith.''15 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.16 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."17 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 22, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify all employees that:WE WILL NOT cancel or withhold wage increases orother employee benefits, or refuse to process or consid-er wage increases or benefits, because a petition hasbeen filed with the National Labor Relations Board fora collective-bargaining election among our employees,or because employees have otherwise engaged in con-certed activities for the purpose of collectivebargainingor other mutual aid or protection.WE WILL pay all guards and security officers at oneLinden plant the amount of money they lost by cancel-lation of the wage increase in February 1971. The in-crease will be paid retroactive to March 1, 1971, with6percent interest.WE WILL, upon request, bargain collectively with Lo-cal 53, International Union of Police and ProtectionEmployees, IWA, as the bargaining representative of 548DECISIONSOF NATIONALLABOR RELATIONS BOARDthe guards and security officers at the Linden plantand, if an understanding is reached,we will sign anagreement with the Union.The bargaining unit is:All-guards and security officers employed at the Lin-den,ew Jersey plant,but excluding office clericalemployees,professional employees,all supervisors asdefined in the Act, and all other employees.WE WILL NOT interfere with,restrain,or coerce em-ployees because they join or support a union or seek acollective-bargaining election.DatedBy(Representative)(Title)GAF CORPORATION(Employer)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom thedate of posting and must not be altered,defaced,or covered by any other material. Any 9uestionsconcerningthis noticeor compliance with itsprovisionsmay bedirect-ed to theBoard'sOffice, FederalBuilding, 16th Floor, 970Broad Street,Newark, New Jersey, 07102, Telephone 201-645-2100.